In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-198 CR

NO. 09-08-199 CR

____________________


KENNETH PAUL WASHINGTON, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 97103, 98395




MEMORANDUM OPINION
 We have before the Court a handwritten request from the appellant, Kenneth Paul
Washington, Jr., to dismiss his appeals.  See Tex. R. App. P. 42.2.  A request to dismiss the
appeals is made by appellant personally and joined by counsel of record.  See Tex. R. App.
P. 2.  No opinions have issued in these appeals.  The motion is granted, and the appeals are
therefore dismissed. 

	APPEALS DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered June 11, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.